255 F.3d 840 (D.C. Cir. 2001)
Marshall Freedman, Appellantv.MCI Telecommunications Corporation, Appellee
No. 00-7238
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued May 4, 2001Decided July 6, 2001

Appeal from the United States District Court  for the District of Columbia (98cv02753)
Bruce J. Terris argued the cause and filed the briefs for  appellant.
Harvey D. Rumeld argued the cause for appellee.  With  him on the brief was Thomas F. O'Neil, III.
Before:  Edwards, Chief Judge, Sentelle and Randolph,  Circuit Judges.
Opinion for the Court filed by Circuit Judge Randolph.
Randolph, Circuit Judge:


1
Title VII of the Civil Rights Act  of 1964 forbids an employer from "discriminating against any  individual with respect to his compensation, terms, conditions,  or privileges of employment because of such individual's race,  color, religion, sex, or national origin."  42 U.S.C. 2000e2(a)(1).  Marshall Freedman contends that MCI Telecommunications violated that prohibition by discriminating against  him because of his religion during his brief but tumultuous  employment there in 1997.

I.

2
The story begins in Spring 1997 when Freedman, an Orthodox Jewish man, interviewed for a position as a Network  Services Engineer (NSE).  Freedman arrived at the interview wearing his religious garments:  a yarmulka (also known  as a kippah or skullcap) and fringes.  He was first interviewed by Jeff Porter, who discussed Freedman's qualifications and showed him the facility.  At the end of this interview, Freedman explained to Porter that, because of his  religion, he must be permitted time off for various Jewish  holidays and that his schedule needed to accommodate the  Sabbath, which required him to be home before sundown on  Fridays.  Freedman claims that Porter "stormed out" of the  interview when he learned of his religious restrictions.


3
Nonetheless, the second phase of the interview proceeded,  and Freedman met with Leo Smith, who would actually make  the hiring decision.  During his interview with Smith, Freedman reiterated his scheduling needs.  Shortly after this interview, Smith contacted Freedman, extending a job offer in a  phone call to Freedman's wife, and confirming the offer by  written letter on May 1.  Freedman began work on May 12.


4
By May 29, the company had its first inkling that something was wrong.  On that date, Smith, the manager of the  MCI facility where Freedman was employed, received a fivepage, handwritten letter from Freedman detailing a number  of complaints about his working conditions as well as listing  several requests relating to his training and days that he  needed off for jury duty and Jewish holidays.  Smith told Porter, Freedman's immediate supervisor, to discuss the issues with Freedman and work out solutions.


5
Among Freedman's early round of complaints was a lack of  access to computers and tools.  Freedman was unhappy that  he had not yet been assigned his own computer workstation. He was also concerned that he was required to share tools  with co-workers.  During this early phase of his employment,  Freedman was being trained to perform his new job by  working with David Swithers and Peter Cartland.


6
In the first two weeks of June, Freedman reminded Porter  that he needed time off for the upcoming Shavous holiday. Freedman claims that, during his discussions with Porter  regarding holiday leave, Porter expressed reluctance, even  anger, at allowing the time off.  Shortly after these meetings,  Porter informed Freedman that he was to be moved to the  night shift.


7
On June 9, 1997, Freedman began his tenure on the night  shift and had the opportunity to work with a mentor, Scott  Huff.  Freedman claims, though, that his experiences with  Huff were cut short because Huff was very busy covering for  other technicians who were on vacation.


8
On August 12, 1997, Freedman suffered a severe headache  and fainting spell that required him to go to the hospital. For the next several weeks, he was absent from work on  disability leave.  Freedman returned to work on October 6. He claims that he did not have access to a computer workstation for the first three weeks of his return to the day shift. On October 28, 1997, Freedman met with Edward Lynch, a  senior human resource generalist.  Apparently in response to  this meeting, Freedman forwarded to Lynch an 18-page,  handwritten letter detailing his claim of discrimination.  On  November 21, 1997, Freedman filed a charge of discrimination with the Equal Employment Opportunity Commission.


9
Meanwhile, MCI was undergoing significant structural  changes.  Sometime in late October or early November,  William MacDonald, the Senior Manager of Operations for  Washington, D.C. and Virginia, asked Smith for a list of employees in order of their usefulness.  Smith provided MacDonald with a ranking that placed Freedman at or near the  bottom of all the employees in his department.  MacDonald  used this list as a basis for making recommendations to his  supervisor that employees, including Freedman, be cut from  several departments.  On January 16, 1998, Freedman was  informed that he was to be terminated on March 28, 1998. Freedman filed another charge of discrimination with the  EEOC on January 29, 1998.  The EEOC declined to pursue  the charges on August 11, 1998, and Freedman brought suit  in the district court on November 11, contending that MCI  had violated Title VII of the Civil Rights Act.


10
On a motion by MCI, the district court granted summary  judgment against Freedman on August 22, 2000.  Though  sometimes for different reasons, we agree with the district  court that MCI is entitled to judgment as a matter of law.

II.

11
Rule 56 indicates that summary judgment is appropriate  when there is "no genuine issue of material fact and ... the  moving party is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(c).  The substantive law is used to identify  the "material" facts.  See Anderson v. Liberty Lobby, 477  U.S. 242, 248 (1986).  And there must be a "genuine" dispute  about those material facts;  that is, the evidence must be  "such that a reasonable jury could return a verdict for the  nonmoving party."  See id.


12
For this case, Title VII provides the legal framework. Freedman is responsible for making out a prima facie case  that (1) he is in a protected class, (2) that MCI took an  adverse employment action against him and (3) that MCI  took the adverse employment action because of his membership in a protected class.  See Brown v. Brody, 199 F.3d 446,  452 (D.C. Cir. 1999).  It is undoubted that Freedman is a  member of a protected class.  The contest is in whether he  can demonstrate adverse employment actions taken because  of his protected status.


13
Freedman sees discrimination in the following occurrences. First, he claims that his assignment to the night shift was an  act of discrimination.  Second, he perceives discrimination  against him in training opportunities.  In a third, and related,  complaint, he claims that he was subject to disparate treatment regarding MCI's mentorship program.  Fourth, he  claims that he was denied the use of computers and tools  during his tenure.  Fifth, he claims that he was given inappropriate assignments.  Sixth, he thinks he was denied oneon-one feedback from supervisors given to other employees. Seventh, he claims that he was badly treated by Jeff Porter. Eighth, and finally, he contends that he was discharged  because the joint operation of the other actions he describes  made him underqualified and ripe for discharge.  We conclude that summary judgment was appropriate because each  of the activities complained of, taken alone or collectively,  fails to rise to the level of an adverse employment action,  lacks evidence of disparate treatment, or both.

A.

14
Consider first the problem of Freedman's assignment to  the night shift.  Freedman contends that he was transferred  to the night shift because of his religion.  Specifically, he  contends that Porter moved him to the night shift in retaliation for his request for time off for Jewish holidays.  The  disparate treatment, according to Freedman, was that NSEs  were not transferred to the night shift unless they agreed to  go.  Since Freedman objected to being moved, he contends  that he was treated both adversely and differently than his  co-workers.


15
The district court, relying on our decision in Brown, concluded that Freedman had not suffered an adverse employment action because the transfer to the night shift was lateral  and there was no corresponding decrease in salary or benefits.  See Freedman v. MCI, No. 98-2753, slip op. at 15  (D.D.C. Aug. 24, 2000).  We think that this may read our  decision in Brown too broadly.  In Brown, we held that a  purely lateral transfer was not, in itself, an adverse employment action unless "there are some other materially adverse  consequences affecting the terms, conditions, or privileges of  [the plaintiff's] employment ..."  Brown, 199 F.3d at 457. Thus, it is not enough to ask whether the transfer was purely  lateral.  We must also ask if other changes in terms, conditions, or privileges followed from the transfer.  It is hard to  say that transfer to the night shift would not constitute such a  change, at least in conditions or privileges.  Freedman testified that the change in hours interfered with his education. Further, the fact that Freedman received a pay differential  for working on the night shift does not, as the district court  held, necessarily demonstrate that he was not adversely  affected by the change.  Rather, it could demonstrate that  the night shift was an undesirable assignment.


16
Freedman fails to make out a claim of discrimination  because he has not established that he was treated differently  than other employees because of his religion.  MCI contends  that Freedman's transfer to the night shift can be explained  by Porter's conclusion that Freedman would receive better  training on the night shift.  In a case such as this, where the  plaintiff claims discrimination and the defendant offers evidence of a legitimate reason for an adverse action, the burden  shifts to the plaintiff to produce evidence rebutting the employer's legitimate reason.  See Texas Dep't of Cmty. Affairs  v. Burdine, 450 U.S. 248, 252-53 (1981);  Cones v. Shalala,  199 F.3d 512, 516 (D.C. Cir. 2000).  Freedman offered no  evidence that the proffered reason was a pretext.  Specifically, in his statement to the district court of disputed facts,  Freedman suggested that the pace of the night shift was  more hectic and that technicians on the night shift were  expected to have more skills in different areas.  While there  may be a genuine factual dispute about whether the work on  the night shift was more or less hectic or demanding, it still  does not answer the fundamental argument made by MCI: "Porter hoped that he would have a better opportunity to  progress more quickly by working closely with some of the  better technicians who were on the mid shift."  Porter testified that he transferred Freedman because he had more  confidence in the night shift technicians' ability to train Freedman, who had not responded well to training on the day  shift.  Freedman presented no evidence to rebut this.


17
Freedman contends that, quite apart from the question  whether he was assigned to the night shift for a legitimate  reason, he was treated differently because he was forced to  switch to the night shift without his acquiescence.  In order  to survive a summary judgment motion, a plaintiff must have  more than a scintilla of evidence to support his claims.  See  Anderson, 477 U.S. at 252.  Freedman has failed to meet this  burden for establishing his contention that workers were not  assigned to the night shift without their permission.  Freedman marshals little evidence to show this fact.  He cites one  employee's affidavit attesting to the fact that Porter once  asked him if he would work the night shift and did not assign  him to the night shift when he refused.  He also cites the  deposition of Charles Moon.  Moon describes an incident in  which Jeff Porter told him that he needed to work the night  shift and Moon agreed.  However, Moon indicated that he  interpreted Porter's statement to mean that he could have  declined.  Finally, he cites to the deposition of Jeffrey  Spriggs, who said that Porter "usually works out the shifts  according to your preference.  And that at that time the  needs of the business will warrant what we have to work."  If  anything, this final piece of testimony suggests that Porter  made efforts to assign people the times that they desired, but  that business needs may have trumped those desires.  The  other two pieces of evidence merely demonstrate that Porter  offered workers a choice on distinct occasions.  As a whole,  they hardly rise to the level of demonstrating the existence of  a policy against assigning people to the night shift against  their wishes.

B.

18
Freedman's claim that he was denied intensive one-on-one  training given to other technicians is similarly flawed.  MCI's  training program relied heavily on hands-on training in which  a newly hired NSE would learn by working with more  experienced NSEs.  Freedman claims that he was denied the  training opportunities offered to other technicians because he was assigned to train with relatively inexperienced NSEs,  David Swithers and Peter Carlin.


19
The district court found that the differences in training  between Freedman and other technicians were " 'marginal  distinctions with uncertain consequences' " that could not  support a discrimination claim.  Freedman, slip op. at 14  (quoting Millburn v. West, 854 F. Supp. 1, 14 (D.D.C. 1994)). While a denial of training may rise to the level of an adverse  employment action, see Turlington v. Atlanta Gas Light Co.,  135 F.3d 1428, 1436 n.16 (11th Cir. 1998);  see also 42 U.S.C.  2000e-2(d) (barring employers from discriminating in "admission to, or employment in, any program established to  prove apprenticeship or other training"), we agree with the  district court that there is insufficient evidence to demonstrate that Freedman was treated differently than his peers.


20
The essence of his claim is that he was assigned to less  experienced NSEs for training.  Swithers indicated that he  joined MCI in October 1996, so he had about six months'  experience when he began training Freedman.  It is true that  some other technicians were assigned to more experienced  partners.  LaTaryn Dexter, for one, was assigned to Gary  Hobson, who had been with MCI for about twelve years. However, the evidence also shows that many of Freedman's  peers were trained by NSEs who had about as much or less  training than Swithers. Swithers himself was trained by  Philip Cofer when he started in October 1996.  At that point,  Cofer had been a NSE for a scant four months.  Kent Rice  was also trained by Swithers, but in March 1997, when  Swithers had been employed for only four months.  Sherry  Porter, who joined MCI only a couple of weeks after Freedman was also trained by Swithers and reports that "[t]his  training [was] extremely important to my being able to do my  job."


21
Nor does the evidence support a claim that Freedman was  hobbled by a training period shorter than those afforded to  other NSEs.  The other NSEs report training with another  employee for times ranging from two weeks to four months. Sherry Porter, who was hired at about the same time as


22
Freedman, reports that she trained for about a month, a span  of time decidedly similar to the training period Freedman  received from his hire date of May 12 to the date he started  on the night shift, June 9.  This, of course, does not even  include the additional training that Freedman was expected  to receive on the night shift.

C.

23
In a similar vein, Freedman claims that he was denied the  benefits of a mentorship program enjoyed by other MCI  employees.  The mentorship program was designed to provide additional training to new NSEs.  Under the program,  experienced engineers from other MCI locations visited the  Washington terminal and assisted newer workers while more  experienced technicians were occupied with other tasks.


24
Again, assuming that a training program is a condition or  term of employment, Freedman has failed to demonstrate  that he was treated differently with regard to this particular  training program.  Freedman reports that he received 10 to  15 hours of mentoring from Scott Huff during one week on  the night shift.  (He was evidently well enough satisfied by  this experience that he sent an e-mail to Leo Smith, thanking  him for the opportunity.)  Both Sherry Porter and Kent Rice  report that they were mentored for one week.  There is  nothing in either the Kent Rice or Sherry Porter affidavit to  indicate that they spent eight hours per day with the mentor. Indeed, that would be a rather strange outcome in light of the  unrebutted testimony by MacDonald to the effect that mentorships were not given to individuals, but that a mentor was  essentially shared by whichever new NSEs were working on  a particular shift.  Because Freedman has failed to raise the  necessary evidence of discriminatory treatment, his claim  here fails.

D.

25
There is likewise no way to conclude on this record that  Freedman was treated differently regarding access to tools  and computers.  Freedman complained in the district court that MCI had violated Title VII "by (a) failing to provide  plaintiff with a work station, [and] (b) failing to provide  plaintiff with tools needed to perform his duties."  Compl.  p 43.  It seems beyond dispute that, when Freedman began  work at MCI, he was not assigned a computer for his  personal use.  Freedman's claim of discrimination rests on  his belief that everyone else was assigned a computer, and he  was not.


26
However, in the context of the other evidence in the case,  Freedman's mere belief that others were given access to  computers while he was denied is insufficient for his claim to  survive summary judgment.  See Hall v. Giant Food, Inc.,  175 F.3d 1074, 1079-80 (D.C. Cir. 1999).  There is evidence of  a shortage of computers on the day shift.  Freedman himself acknowledges that this shortage meant that some people were  given access to computers and others were not. Cf. Hall, 175  F.3d at 1080 (where plaintiff did not even dispute existence of  neutral policy explaining his treatment, employers explanation is "credible and unrefuted").  In essence, the MCI  terminal appeared to operate as sort of a free market:  those  who had tasks to perform on a computer would wait until one  became available, perform their tasks and move on to other  business.  The affidavits that Freedman submitted to support  his complaint bear this out.  Dexter and Rice both report that  they had to share computer access during their initial training  periods and beyond.  Sherry Porter indicated that she shared  her workstation until, like Freedman, she was transferred to  the night shift.  While MCI's approach to managing its  employees and resources may have been less than ideal, all of  the employees, Freedman included, operated under the same  system.  Since Title VII is designed to remedy discrimination, not poor management practices, Freedman has failed to  provide evidence that would support a claim.


27
Though the question may be closer, the issue is essentially  the same with tools.  Freedman complains that other employees were assigned sets of tools and he was not.  This is true  to a point.  Dexter, Rice and Swithers all report that they  were assigned tools as soon as they were employed at MCI. However, it appears that this practice was haphazard:  Jeff Porter testified that he "gave out tools when [he] could get  them," but that he "couldn't really tell you who had tools and  who did not have tools."  Like Freedman, Sherry Porter  indicated that she was initially not personally assigned a set  of tools.


28
Much as it did with access to computers, MCI expected  employees to share resources to complete tasks.  Jeff Porter  testified that "tools were available on the floor.  One need  only to open a desk drawer and you can usually find all the  tools you need."  Freedman's testimony on the matter is  contradictory.  In his affidavit, he contends that "I had  difficulty in obtaining use of a computer, workstation, and  tools from other employees" and that "[t]his interfered with  my work...."  However, in his deposition, he indicates that  he was able to borrow the necessary tools from other employees (though sometimes with a wait).  We need not resolve the  contradiction, though.  The evidence is clear that Sherry  Porter, who was hired at roughly the same time as Freedman  was not given her own set of tools until she had worked at  MCI for three months.  That Freedman was not personally  assigned a set of tools in his first few months could hardly  indicate that he was treated differently than his peers.


29
It is true that Freedman was not assigned a set of tools  upon his return to MCI in October.  However, by this point  in his tenure with MCI, his assignments had changed. Though there appears to be some confusion about his actual  assignment, Freedman was assigned to work either in a  group called "install" or a group that was in transition from  "install" to "maintenance."  Though the record does not  illuminate the differences between these groups of tasks, it is  clear that while working on the daytime "install" task, Freedman would only occasionally need tools in order to perform  wiring tasks.  Work requiring such tools was generally performed at night. Thus, even assuming that Freedman was  denied access to tools after he returned from his illness in  October, the interference with his work was minimal, and  could not rise to the level of an adverse employment action.

E.

30
Freedman also complains that he was given inappropriate  assignments "junk jobs" in his terms.  Specifically, he  claims that he was given special tasks--such as inventorying  parts and teaching classes--not given to other workers.  Assuming, as we must, the truth of this charge, we cannot say  that he was unlawfully discriminated against.  Quite simply, a  temporary assignment to a less desirable task does not create  liability under Title VII unless it results in a diminution in  pay or benefits or affects such things as future employment  opportunities "such that a reasonable trier of fact could  conclude that the plaintiff has suffered objectively tangible  harm."  Brown, 199 F.3d at 457.  There is no evidence to  suggest that Freedman was harmed by his temporary assignment to tasks he found unpleasant or undesirable, and  "[m]ere idiosyncracies of personal preference are not sufficient to state an injury."  Id.

F.

31
Freedman's complaint that he received inadequate feedback similarly fails to rise to the level of demonstrating an  adverse employment action.  Freedman's complaint stems  from the quarterly performance reviews that MCI employees  received from supervisors.  Porter reviewed Freedman's performance twice--once on July 15, 1997, and again on November 4, 1997.  Freedman contends that both of these sessions  were inadequate because Porter did not provide Freedman  with adequate guidance or feedback regarding his job performance.


32
We agree with the district court that, even if Freedman's  evaluations were less complete than those given his coworkers, those deficiencies could not constitute a sufficient  change in the terms and conditions of his employment to  support a claim.  See Freedman, slip op. at 13-14.  In Brown,  we wrote that a negative performance evaluation did not rise  to the level of an adverse employment action.  See Brown,  199 F.3d at 458.  It is hard to fathom the logic that while a  poor evaluation is not an adverse employment action, no evaluation is an adverse employment action.  By themselves,  Freedman's allegedly limited feedback sessions cannot be  considered discriminatory changes in the terms or conditions  of his employment.

G.

33
Freedman's final specific complaint is that Jeff Porter  exhibited a generally nasty attitude toward him while he  worked for MCI.  While Freedman does not say it in so many  words, we take this as a traditional "hostile atmosphere"  complaint.  Of course, an employee may experience a work  environment so tainted with hostility that the terms and  conditions of employment may be considered changed.  See  Harris v. Forklift Sys., 510 U.S. 17, 21 (1993).  Often, determining whether an environment is sufficiently hostile is a  difficult task.  The appropriate standard "takes a middle path  between making actionable any conduct that is merely offensive and requiring the conduct to cause a tangible psychological injury."  Id.


34
In this case, Freedman's evidence of religious hostility is  limited.  He cites a single explicit episode in which he alleges  that Jeff Porter, after negotiating with a supervisor for a  printer, said to Freedman that "Soon I'm going to be the only  one at this terminal wearing a Yarmulka."  Freedman took  this as a religious slander.  Even so, such a comment is  insufficient to establish an atmosphere of hostility.  As the  Supreme Court has recently reminded us, a singular stray  comment does not a hostile environment make.  See Clark  County Sch. Dist. v. Breeden, 121 S. Ct. 1508, 1510 (2001); see also Faragher v. Boca Raton, 524 U.S. 775, 788 (1998); Park v. Howard Univ., 71 F.3d 904, 906-07 (D.C. Cir. 1996).


35
Freedman's only other pieces of evidence are three statements of co-workers regarding Porter's behavior.  In his  statement of disputed facts, Freedman characterizes these  statements as demonstrating that "Mr. Porter's treatment of  plaintiff has been described by other NSE's [sic] as 'with  indifference,' 'badly and exhibited a nasty attitude towards  him,' and 'differently than other NSE's [sic].' " Plaintiff's Local Rule 108(h) Statement of Facts as to Which There  Exists a Genuine Dispute p 3.  However, Freedman overstates the claims made by his fellow employees.


36
LaTaryn Dexter's affidavit indicates that Porter treated  Freedman with "indifference," but gives an acceptably nondiscriminatory explanation for his behavior:  "He seemed  irritated with Mr. Freedman because he asked numerous  questions."  Likewise, Sherry Porter indicated that Jeff Porter treated Freedman "differently."  However, Sherry Porter's statement deals not with the atmosphere of the terminal,  but with the assignments that Freedman was given, an issue  that we already discussed.  Philip Cofer stated that "Mr.  Porter treated Marshall Freedman badly and exhibited a  nasty attitude towards him."  A mere "nasty" attitude exhibited by a supervisor is insufficient to establish a hostile  atmosphere, especially where, as here, there is no evidence  that the "nasty" attitude is pervasive and constant.  See  Phillips v. Taco Bell Corp., 156 F.3d 884, 890 (8th Cir. 1998).

H.

37
Freedman claims that his discharge was the result of  discrimination.  He does not claim that the actual discharge  was motivated by his religion.  Rather, he claims that the  collective impact of the various religiously-motivated slights  he allegedly suffered was to ensure that he was a poorlytrained, under-performing worker ripe for discharge when  MCI reorganized.  We might be persuaded by this rationale,  if there were evidence to support it.  We have already  established that there is insufficient evidence to establish that  Freedman was subjected to different treatment regarding his  transfer to the night shift, his training, his access to a mentor,  his access to computers or his access to tools.  The only  remaining complaints are that he was given inadequate feedback and that he was given inappropriate assignments.  Even  if we accept Freedman's invitation to consider the "totality of  the adverse actions" taken against him, we cannot see that  the limited feedback and a few stray assignments would be sufficient to constitute adverse action which caused his dismissal.1


38
Affirmed.



Notes:


1
 We have considered and rejected Freedman's other arguments. They occasion no need for a written opinion.  See D.C. Cir. R. 36(b).